J-S51004-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

TONY DIAZ

                        Appellant                   No. 554 EDA 2014


                Appeal from the PCRA Order January 17, 2014
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-1204571-1996


BEFORE: GANTMAN, P.J., LAZARUS, J., and PLATT, J.*

JUDGMENT ORDER BY GANTMAN, P.J.:              FILED SEPTEMBER 15, 2015

     Appellant, Tony Diaz, appeals pro se from the order entered in the

Philadelphia County Court of Common Pleas, which dismissed his third

petition filed under the Post Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A.

§§ 9541-9546. On April 28, 1999, a jury convicted Appellant of four counts

each of second-degree murder and aggravated assault, and one count each

of arson and criminal conspiracy. The court sentenced Appellant on June 30,

1999, to consecutive terms of life imprisonment for the murder convictions,

and concurrent terms of 10-20 years’ imprisonment for the remaining

offenses. This Court affirmed Appellant’s judgment of sentence on July 30,

2003, and our Supreme Court denied allowance of appeal on April 28, 2004.




_________________________

*Retired Senior Judge assigned to the Superior Court.
J-S51004-15


See Commonwealth v. Diaz, 832 A.2d 535 (Pa.Super. 2003), appeal

denied, 578 Pa. 684, 849 A.2d 241 (2004).

       On April 12, 2010, Appellant filed the current, serial PCRA petition (his

third).   Counsel filed an amended PCRA petition on August 9, 2010.          On

January 30, 2012, counsel submitted a request to withdraw, which the court

granted on February 2, 2012. Following appropriate notice per Pa.R.Crim.P.

907, Appellant filed a pro se response on February 17, 2012.         The court

appointed replacement counsel for Appellant on March 23, 2012, who filed a

“no-merit” letter and request to withdraw on November 21, 2013.1             On

January 17, 2014, the court granted replacement counsel’s request to

withdraw and dismissed Appellant’s serial PCRA petition.       Appellant timely

filed a pro se notice of appeal on February 10, 2014.        On November 14,

2014, the court ordered Appellant to file a concise statement of errors

complained of on appeal per Pa.R.A.P. 1925(b).       Appellant did not comply

with the court’s directive.

       Preliminarily, we observe: “[T]o preserve their claims for appellate

review, appellants must comply whenever the trial court orders them to file

a Statement of [Errors] Complained of on Appeal pursuant to [Rule] 1925.

Any issues not raised in a [Rule] 1925(b) statement will be deemed waived.”

Commonwealth v. Castillo, 585 Pa. 395, 403, 888 A.2d 775, 780 (2005)
____________________________________________


1
 Appellant claims he filed a pro se amended PCRA petition on January 10,
2014. No such petition appears in the certified record.



                                           -2-
J-S51004-15


(quoting Commonwealth v. Lord, 553 Pa. 415, 420, 719 A.2d 306, 309

(1998)).     Instantly, on November 14, 2014, the PCRA court ordered

Appellant to file a Rule 1925(b) statement. Appellant failed to comply with

the court’s order. Therefore, Appellant waived all issues on appeal. 2   See

Castillo, supra; Lord, supra. Accordingly, we affirm.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/15/2015




____________________________________________


2
  The record belies Appellant’s assertion that he filed a Rule 1925(b)
statement on November 24, 2014.



                                           -3-